Citation Nr: 0108747	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  97-30 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1974 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 RO decision which denied the 
veteran's application to reopen a claim of entitlement to 
service connection for a right shoulder disability.  In 
November 1999, the Board remanded this case for further 
development and application of new regulations.


REMAND

The veteran and his representative contend that service 
connection is warranted for a right shoulder disability.  
Specifically, the veteran contends that, at the same time 
that he injured his left shoulder in service (for which he is 
service connected), he also injured his right shoulder.

It is noted that in a November 1988 decision, the Board 
denied the veteran's claim of entitlement to service 
connection for a right shoulder disability.  This Board 
decision is a final decision, and is not subject to revision 
upon the same factual basis.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.1100 (2000).  If, however, "new 
and material" evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 
2000).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim. 38 C.F.R. § 3.156 (a) (2000).  

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Although since the November 1999 
Board remand the veteran has been asked to send in any 
medical records he has regarding his right shoulder 
disability, he has not been advised of the type of evidence 
that would be required to reopen his case, specifically, 
evidence not previously submitted, not cumulative or 
redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claims (such 
evidence could include, for example, evidence such as a 
doctor's opinion, linking his right shoulder disability to 
service, or lay statements from persons who witnessed the 
incident that the veteran alleges caused his right shoulder 
injury, or who witnessed that his right shoulder was injured 
in service).  

The Board regrets that another REMAND is required in this 
case, however, it is necessary to ensure that the veteran's 
claim is afforded all required notice and development under 
the new law.

Accordingly, this case is REMANDED for the following:

1. The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
for his right shoulder disability 
since service.  After securing the 
necessary release(s), the RO should 
obtain these records.  The RO should 
also obtain any relevant medical 
records of the veteran from any VA 
facility that are not already of 
record.  If any requested records are 
not available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in 
the veteran's claims file, and he and 
his representative so notified.    

2. The veteran should be notified of the 
specific types of evidence it would be 
necessary for him to submit in order 
to reopen his claim, and should be 
given the opportunity to submit such 
evidence.

3. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
The RO should consider all formal or 
informal guidance provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also 
should be considered. 

4. After completion of the requested 
development, and any other development 
deemed warranted by the record and the 
Veterans Claims Assistance Act of 
2000, the RO should consider the 
veteran's application to reopen his 
claim of service connection for a 
right shoulder disability in light of 
all pertinent evidence and all 
pertinent legal authority.  The RO 
must provide full reasons and bases 
for its determinations. 

5. If this claim on appeal remains 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
J. A. MARKEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


